        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

WAYNE WOLFE                                     *
                                                *
        Plaintiff,                              *
                                                *
Vs.                                             *       Civil Action No.: 1:18-cv-1689-TDC
                                                *
MICHAEL JOHNSON, et al.
                                  *
        Defendants.               *
*       *     *     *   *   *     *    *    *    *   *   *    *
       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S RESPONSE IN
      OPPOSITION TO THE PLAINTIFF’S FORMER ATTORNEY’S MOTION FOR
                      ATTORNEY’S FEES AND COSTS AND
                          REQUEST FOR HEARING

        Plaintiff Wayne Wolfe, by and through his attorneys, John J. Leppler, Esq., and the law

firm Albers & Associates, LLC, hereby submits this memorandum of law in support of

Plaintiff’s response in opposition to the Plaintiff’s former attorney’s motion for attorney’s fees

and costs and request for hearing, and in support thereof states:

        Preliminarily, the Law Office of Barry R. Glazer, LLC and Robert Joyce, Esq. will be

collectively referred to hereinafter as “Plaintiff’s former attorney”, Plaintiff Wayne Wolfe will

be referred to hereinafter as “Plaintiff’, and Plaintiff’s attorney will be referred to hereinafter as

“Mr. Leppler”.

                     I.     BACKGROUND PERTINENT TO THIS MOTION

        1.       From the inception of this case until on or about January 31, 2020, Plaintiff’s

former attorney represented Plaintiff. Additionally, Plaintiff’s former attorney executed a written

contract (a contingency fee retainer agreement) with Plaintiff regarding its representation of

Plaintiff. See the Affidavit of John Leppler, attached as “Exhibit 1” (Exhibit 1 at Paragraphs 2-

6).
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 2 of 9



       2.      On or about January 24, 2020, Plaintiff’s former attorney sent a letter to Plaintiff

and notified Plaintiff that Plaintiff’s former attorney is voluntarily terminating its representation

of Plaintiff for no reason. Exb 1 at Paragraph 4.1 Thereafter, on January 31, 2020, Plaintiff’s

former attorney filed a motion to withdraw, and therein, provided no reason to the Court for why

Plaintiff’s former attorney is withdrawing and terminating its representation of Plaintiff. Exb 1 at

Paragraph 4; see also Plaintiff’s former attorney’s January 31, 2020 filed motion to withdraw

(Dkt. #92), attached as “Exhibit 2”.

       3.      On February 3, 2020, Plaintiff retained Mr. Leppler to represent him. Exb 1 at

Paragraph 2. On February 7, 2020, Mr. Leppler filed his notice of entry of appearance of counsel

for Plaintiff. On February 21, 2020, Mr. Leppler settled the case for an $100,000 global

settlement, and the releases were executed on March 12, 2020.

       4.      On February 25, 2020, after Mr. Leppler settled the case, Plaintiff emailed

Plaintiff’s former attorney to confirm that Plaintiff’s former attorney was not asserting an

attorney’s fee lien. See Plaintiff’s February 25, 2020 email to Plaintiff’s former attorney, attached

as “Exhibit 3”. At some time between February 25, 2020 and March 2, 2020, Mr. Leppler had a

telephone conversation with Plaintiff’s former attorney (Robert Joyce, Esq.), and stated to Mr.

Joyce that since Plaintiff’s former attorney voluntarily terminated its representation of Plaintiff

for no reason and notified the Court of the same, Plaintiff’s former attorney is not entitled to an




1
  The purported reason Plaintiff’s former attorney voluntarily terminated Plaintiff as a client and
terminated its representation is because Plaintiff did not want to initially accept an $100,000
global settlement offer, and this purported reason was not stated in the January 24, 2020 dated
letter.
          Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 3 of 9



attorney’s fee and is not entitled to a reimbursement of expenses. Mr. Joyce told Mr. Leppler that

he will talk to Barry Glazer, Esq. (the decision maker) and he will let Mr. Leppler know.2

          5.     Presently, there is no agreement regarding the attorney’s fees and costs.

                       II.     THE LAW PERTINENT TO THIS MOTION

          A.     Quantum meruit recovery or “reasonable value of the services rendered”
                 recovery when the attorney voluntarily terminates the client.

          The Maryland Court of Appeals in Attorney Grievance Commission v. Korotki, 318 Md.

646 (1990) stated“… an attorney who, without justification, terminates an agreed undertaking, is

not entitled to any fee at all, not even to one based upon the reasonable value of the services

already rendered.” Id. (citing Houghton v. Clarke, 80 Cal. 417 22, P. 288 (1889))(emphasis

added).

          B.     Maryland Business Occupations & Professions Article § 10-501.

          Maryland Business Occupations & Professions Article § 10-501. Section 10-501

provides, in pertinent part:

          (a) In general. — Subject to subsection (b) of this section, an attorney at law
              has a lien on:

          (1) a cause of action or proceeding of a client of the attorney at law from the
              time the cause of action arises or the proceeding begins; and

          (2) a settlement, judgment, or award that a client receives as a result of legal
              services that the attorney at law performs.

          (b) Limited fee agreement. — A lien under this section attaches only if, and to
          the extent that, under a specific agreement between an attorney at law and a



2
  On at least two occasions, Mr. Leppler offered Plaintiff’s former attorney a 50-50 split of the
attorney’s fee, and on at least one occasion, Mr. Leppler offered Plaintiff’s former attorney to be
reimbursed for costs incurred or paid related to its representation of Plaintiff. See Mr. Leppler’s
March 7, 2020 email to Plaintiff’s former attorney, attached as “Exhibit 4”. Additional
communications between Mr. Leppler and Plaintiff’s former attorney regarding potential
resolution of the attorney’s fee and costs dispute are collectively attached as “Exhibit 5”.
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 4 of 9



       client, the client owes the attorney at law a fee or other compensation for legal
       services that produced the settlement, judgment, or award ...

       (d) Execution. — An attorney at law may retain property subject to a lien
       under this section and bring an action for execution under the lien only in
       accordance with rules that the Court of Appeals adopts.”

Rhoades v. Sommer, et al., 401 Md. 131 (2007)(citing Maryland Business Occupations &

Professions Article § 10-501); Attorney Grievance Commission of Maryland v. Sheridan, 357

Md. 1 (1999); Consolidated Construction Services, Inc. et al. v. Simpson, et al., 372 Md. 434

(2002); Khan v. The Law Firm of Paley Rothman (Maryland Court of Special Appeals No. 3050,

September Term, 2018, unreported)(emphasis added).

       1.      Maryland Rule 2-652 (enforcement of the attorney’s lien pursuant to Maryland
               Business Occupations & Professions Article § 10-501.

       To assert a lien under § 10-501, an attorney must follow the procedures set forth in Md.

Rule 2-652(b). The rule states, in pertinent part, as follows:

            “(b) Statutory lien. An attorney who has a lien under Code, Business
            Occupations and Professions Article, § 10-501, may assert the lien by
            serving a written notice by certified mail or personal delivery upon the
            client and upon each person against whom the lien is to be enforced. The
            notice shall claim the lien, state the attorney's interest in the action,
            proceeding, settlement, judgment, or award, and inform the client or other
            person to hold any money payable or property passing to the client relating
            to the action, proceeding, settlement, judgment, or award.

Rhoades v. Sommer, et al., 401 Md. 131 (2007)(citing Maryland Business Occupations &

Professions Article § 10-501, and citing Md. Rule 2-652); Attorney Grievance Commission of

Maryland v. Rand, 445 Md. 581 (2015)(citing Maryland Business Occupations & Professions

Article § 10-501, and citing Md. Rule 2-652); First Union National Bank of Maryland v. Meyer,

Faller, Weisman & Rosenberg, P.C., 125 Md. App. 1 (1999)(citing Maryland Business

Occupations & Professions Article § 10-501, and citing Md. Rule 2-652)(emphasis added).
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 5 of 9



       C.      Written Contract.

       The Maryland Court of Special Appeals in Mass Transit Administration v. Granite

Construction Company, 57 Md. App. 766 (1984) stated the following:

            Generally, “quantum meruit is not applicable when compensation of the
            parties is covered by an express written contract." Standley v. Egbert, 267
            A.2d 365, 368 (D.C. 1970) (citation omitted); see also, Wilderness Society
            v. Cohen, 267 A.2d 820, 822 (D.C. 1970). The rationale of quasi-contract
            is that a defendant should not be unjustly enriched by a benefit bestowed
            upon him by the plaintiff. Thus, the law, when there is no real promise by
            defendant to pay plaintiff, implies such a promise. See Dobbs, supra, §
            4.2. Conversely, where an actual promise to pay does exist, there is no
            need to imply one. See Attorney Grievance Commission v. McIntire, 286
            Md. 87, 93, 405 A.2d 273 (1979). First Nat'l Bank v. Burton, Parsons &
            Co., 57 Md. App. 437, 451, 470 A.2d 822 (1984), states succinctly, "When
            there is an express contract dealing specifically with the services rendered,
            quantum meruit is unavailable.”...

Id.
       Moreover, related to communications beyond the terms in a written contract, the Maryland

Court of Appeals confirmed in Calomiris v. Woods, 353 Md. 425 (1999) stated the following,

            “…Maryland law generally requires giving legal effect to the clear terms
            of a contract and bars the admission of prior or contemporaneous
            agreements or negotiations to vary or contradict a written contractual term.
            Equitable Trust Co. v. Imbesi, 287 Md. 249, 271-72, 412 A.2d 96, 107
            (1980). Under the parol evidence rule, a written agreement "discharges
            prior agreements," thereby rendering legally inoperative communications
            and negotiations leading up to the written contract. See RESTATEMENT
            (SECOND) OF CONTRACTS § 213 (1979). The requirement that courts
            give legal effect to the unambiguous provisions of a contract and the rule
            that prohibits the admission of parol evidence for ascertaining the parties'
            intent provide a necessary legal foundation for the certainty of contracting
            parties…”

Id.
       1.      Breach of contract.

       For a breach of contract, a plaintiff need only allege the existence of a contractual

obligation owed by the defendant to the plaintiff, and a material breach of that obligation by the
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 6 of 9



defendant. RRC Northeast, LLC v. BAA Maryland, Inc., 413 Md. 638 (2010)(citing Taylor v.

Nationsbank, N.A., 365 Md. 166 (2001).

                                         III.    ARGUMENT

       A.      Plaintiff’s former attorney is not entitled to an attorney’s fee or Plaintiff’s
               former attorney is not entitled to recover any attorney’s fees and is not entitled
               to recover any reimbursement for costs and/or expenses it incurred under
               quantum meruit and “reasonable value of the services rendered” theories.

       Since Plaintiff’s former attorney voluntarily terminated Plaintiff as a client for no reason

and/or without a justified reason (the only purported reason being that Plaintiff did not want to

accept the Defendants’ $100,000 global settlement offer), Plaintiff’s former attorney is not

entitled to an attorney’s fees and is not entitled to a reimbursement of costs and/or expenses it

incurred or paid. Attorney Grievance Commission v. Korotki, 318 Md. 646 (1990)(citing

Houghton v. Clarke, 80 Cal. 417 22, P. 288 (1889).

       B.       Plaintiff’s former attorney is not entitled to recover any attorney’s fees and is
                not entitled to recover any reimbursement for costs and/or expenses it incurred
                because Maryland Business Occupations & Professions Article § 10-501 does
                not apply here.

       Since Plaintiff’s former attorney voluntarily terminated its representation of Plaintiff for

no reason and did not fulfill its obligation to Plaintiff under its retainer agreement with Plaintiff,

Plaintiff voluntarily severed the retainer agreement and materially breached its contract with

Plaintiff, and there is no retainer agreement between Plaintiff’s former attorney and Plaintiff in

place at the time of the settlement. Exhibit A. See Rhoades v. Sommer, et al., 401 Md. 131

(2007)(citing Maryland Business Occupations & Professions Article § 10-501). Thus, Maryland

Business Occupations & Professions Article § 10-501 does not apply and Plaintiff’s former

attorney is not entitled to any recovery of an attorney’s fee nor entitled to recovery of

reimbursement for costs.
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 7 of 9



        1.        Even if Maryland Business Occupations & Professions Article § 10-501 applies
                  to Plaintiff’s former attorney’s purported attorney’s fee lien, Plaintiff’s former
                  attorney did not properly assert the lien under Md. Rule 2-652.

        Assuming arguendo Maryland Business Occupations & Professions Article § 10-501

applies here, Plaintiff’s former attorney did not properly enforce its purported attorney’s fee lien.

Although Plaintiff’s former attorney’s January 24, 2020 voluntary termination of representation

letter to Plaintiff by certified mail, the letter does not assert Plaintiff’s former attorney’s notice of

a claim of an attorney’s fee lien. Exhibit A. Since Plaintiff’s former attorney did not properly

enforce its purported attorney’s fee lien, Plaintiff’s former attorney is not entitled to any

attorney’s fee.

        C.        Plaintiff’s former attorney is not entitled to recover any attorney’s fees and is
                  not entitled to recover any reimbursement for the costs and/or expenses it
                  incurred because Plaintiff’s former attorney materially breached its contract
                  with Plaintiff.

        First, given that Plaintiff’s former attorney illegally breached its contract with Plaintiff

(voluntarily firing Plaintiff as a client for no reason and notified Plaintiff that he will be

responsible for costs regarding the outcome of the trial if he proceeds pro se), Plaintiff’s former

attorney is not entitled to recover attorney’s fees nor be reimbursed for costs incurred or paid.

Plaintiff’s former attorney materially breached its written contract with Plaintiff (failing to carry

out its representation of Plaintiff) having notified Plaintiff of its intention to withdraw for no

reason on January 24, 2020 and then notifying the Court of the same on January 31, 2020 in its

motion to withdraw. Thus, Plaintiff’s former attorney waived any entitlement to an attorney’s fee

lien or reimbursement for costs incurred or paid. Second, the written contract between Plaintiff

and Plaintiff’s former attorney (contingency fee retainer agreement) is silent on whether

Plaintiff’s former attorney has any legal right to an attorney’s fee or reimbursement for costs if

Plaintiff’s former attorney materially breaches the contract and voluntarily terminates its
          Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 8 of 9



representation of Plaintiff. Exb 1. The terms of the written contract only mention Plaintiff’s

former attorney’s attorney’s fee and reimbursement of costs if Plaintiff reaches a resolution

during Plaintiff’s former attorney’s representation. Thus, Plaintiff’s former attorney is not

entitled to any attorney’s fee nor reimbursement of costs incurred or paid.

        Moreover, Plaintiff engaged in good faith and fair dealing regarding the issue giving rise

to this motion. As noted above, shortly after Plaintiff filed its entry of appearance, Plaintiff

offered Plaintiff’s former attorney a 50-50 split of the attorney’s fee and to have Plaintiff’s

former attorney reimbursed for costs it incurred or paid.

        D.      Federal Rule of Civil Procedure 68 does not apply here because Plaintiff’s
                former attorney materially breached its contract with Plaintiff by voluntarily
                terminating its representation of Plaintiff for no reason.

        Plaintiff fully incorporates by reference and as if fully set forth below Section III of this

motion.

        Plaintiff’s former attorney’s argument that FRCP Rule 68 applies lacks merit, and

specifically and is unsupported by case law. Although the Court has addressed Rule 68 regarding

a latter acceptance of initially unaccepted offers or otherwise, the Court have dealt with matters

wholly unrelated to the circumstances here; Plaintiff’s former attorney had a signed written

contract (contingency fee agreement) for its representation of Plaintiff, and then for no reason

and/or no justified reason, voluntarily fired Plaintiff as a client and indicated to Plaintiff that if

Plaintiff proceeds pro se he will potentially bear the trial costs. Thus, Plaintiff’s former attorney

materially breached its contract with Plaintiff.3 Exb 1.



3
  For examples of cases where the Court addressed FRPC 68 that are wholly unrelated to the
circumstances here, see the following: Vinas v. Chase Receivables, Inc., Civil Action No. DKC
14-3270 (D. Md. 2015); Kensington Physical Therapy, Inc. v. Jackson Therapy Partners, LLC,
974 F. Supp.2d 856 (D. Md. 2013); Gray, et al. v. Kern, et al., 143 F.Supp.3d 363 (D. Md. 2016);
Warren v. Rogers v. Sessoms & Rogers, P.A, 676 F.3d 365 (4th Cir.2012)(citing FRCP 68).
        Case 1:18-cv-01689-TDC Document 103-2 Filed 03/21/20 Page 9 of 9



        For these reasons, FRCP 68 does not apply here and Plaintiff’s former attorney is not

entitled to attorney’s fees nor reimbursement of costs incurred or paid. Moreover, as noted above,

Plaintiff initially offered to reimburse Plaintiff’s former counsel for costs incurred or paid.

                                       IV.     CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests for this Honorable Court to: (1)

deny Plaintiff’s former counsel’s motion for attorney’s fees and costs; (2) order that Plaintiff’s

former attorney (the Law Office of Barry R. Glazer, LLC and Robert Joyce, Esq.) is not entitled

to any attorney’s fee and is not entitled to any reimbursement of expenses and/or costs incurred

or paid related to its representation of Plaintiff; and (3) grant Plaintiff any such other relief the

Court deems is fair, reasonable and appropriate under the circumstances.




                                                       Respectfully submitted,

                                                       /s/ John Leppler
                                                       ____________________________
                                                       John J. Leppler, Esq. #19736
                                                       Albers & Associates, LLC
                                                       1818 Pot Spring Road, Suite 258
                                                       Lutherville-Timonium, Maryland 21093
                                                       T: (443) 457-3890
                                                       F: (443) 637-7814
                                                       E: jleppler@rossalbers.com
                                                       Counsel for the Plaintiff Wayne Wolfe
